Case 4:08-cr-20349-LVP-MJH ECF No. 68; PagelD.342 Filed 06/05/20 Page 1 of 2

Honorable Lado. Packee Docks No! 0%-CR-20BH9-61

Sm_werre’ing You ta_concern of a Fok Shep Bcd. motion hak was. 4 -18- 2620
Sled on tty. hehalf, tm hope..of hecema, Foom the cours soon. t's. been almost
one Near sense She moron was Sled May 28,2014 by Joan Mocaan. have _

been Dessed Yo vecewe a dab opper tumky So work uikls and Yor_« Bomgany
_ealled Bizom uwhece. wae help the Blond avd spaced Ame ce. {Hl \ yao ¥ \ ack et S
nek has.ainimg, Me aw chance ‘0. shack urld.wg, a_wot\ch wok story MaeAAMa,
Sle na v)-4 aud W-2 Sooms Soc ave been able So SNe tax Soo Scot de. Sm
Ny \Se,
}

 

 

Za hawe. been Savimo, > Plana, and. \odkine, fomaed \o a new ckany and, Deon a.
own \We. My. \Se. Mae. MoM \earmma, Yo love, and we. Soe ager tt ae a\so._\ook Groowe
to ec\orak ma, +9 Las Vegas, WY to ce-shack \ike, wits My Moher doa Geawk
nd hwo aibhwas Yooone. oy_ My \peothee’s Ceer\ Cath pasee.d Gwar two years
i J f I
200. Asa. result me. avid my mown has burl 2 seledion ship \Ke sve. Meet
now LbeSooe. aud. a would oe. touly essed to make. ~x:; Mreve. ko epend Sone,

Awe. wih \nee,
KemeWn Mocks
T aloo have a Suppoc\ eam “in Ko'wves Works. awd oy Eater inlaw / ike ve

Weve \oudy. before. , wrk \ome. \o Come. ‘09 Ms, Parker =i, \naes become

|
seal _spoakeny acomd here at Bulwer NO, 2. yeok seceied a mock te weet.
ond = have tk ow ah mM worke. wie. Wao Vebkec Sao Me, C Seek vale a. hear

Ahem Yalhonc, cleats ov" Ave. VOWS TS eywworley mopar e., And we have no
of {
Aig ~ take uk Yo wae wrdh \Nac. Macy a Yo do ow We We ee ne ne

 

 

 

T vend allo of ark \clo book's wud od Sve. \eaond, So, wok Yo be agamed
to Show . erty LM Scaveck Mea, Pacer’

aush share.

 
Case 4:08-cr-20349-LVP-MJH ECF No. 68, PagelD.343 Filed 06/05/20 Page 2 of 2

would alaa \ke Me couok bo knot we ee

Lot une Now ulead offeder 0

2s _he. secved TO48 of my Senko te, aleeady : —
3.x hove. a low custudy score now) _

\ wnechivm to Keke advewaoe, of ob oppeotumby oe

|
51 do have home placements. yo Groton eunrly, Boe
(o. tye. been. Xnearcecaked.. Soe almost. VL yeasts. bee wee

 

 

Avy Cgve, and Comppasion ad Nou See, Cx way wy case, << \enk Sorwmacd So

Fy

0 AE _

 

 

 

 

Me and My Samy Whew Nou Sos

Nowe tome. smd Help.
wd Conarde vation / of Mes Nott et,

 

 

 

 

 

 

 

 

Thaw. Niow Ao

 

 

 

 

 

 

 

 

 
